DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments and Terminal Disclaimer filed October 23, 2020.
Claims 1-5, 7-15, and 21-25 are currently pending.
Claims 1-5 and 7-15 have been amended.
Claims 6 and 16-20 have been cancelled.
Claims 21-25 are newly presented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 has been considered by the examiner.

Double Patenting
The previous rejection of claims 1-3, 5-9, and 15-17 on the ground of nonstatutory double patenting over claims 1-3, 5-10, and 21 of U.S. Patent No. 9,679,258 is withdrawn in view of the Terminal Disclaimer filed October 23, 2020.

Claim Rejections - 35 USC § 102
Claim 17 has been cancelled and the previous rejection, under 35 U.S.C. 102(a)(1), is moot.

Allowable Subject Matter
Independent claims 1 and 21 are allowable.  Claims 1 and 21 recite “updating said first neural network from said second neural network” which the previous rejection indicated as allowable over the prior art Wiering et al, Two Novel On-policy Reinforcement Learning Algorithms based on TD(λ)-methods, which learns the second neural network / function based on the first neural network / function only.
The following is a statement of reasons for the indication of allowable subject matter:  Specifically “updating said first neural network from said second neural network” distinguishes over the identified prior art Wiering et al, Two Novel On-policy Reinforcement Learning Algorithms based on TD(λ)-methods, which learns the second neural network / function based on the first neural network / function only.  Additionally, the prior art does not teach generating training data by performing a succession of actions from a set of actions to interact with the environment and comprising a plurality of transitions including starting state data, respective action data, and next state data as claim 1 has been amended to recite and newly presented claim 21 discloses.

Response to Arguments
Applicant’s arguments filed October 23, 2020 are persuasive. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lange et al., “Autonomous reinforcement learning on raw visual input data in a real world application” – teaches a reinforcement learning system for use in a high-dimensional input stream.
Stollenga, “Using Guided Autoencoders on Face Recognition” – teaches training guided autoencoders to deal with continuous states and actions.

Conclusion
Claims 1-5, 7-15, and 21-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121